DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wanda Coleman (US 2011/0240670 – hereinafter Coleman)
Re Claims 1:
Coleman discloses a dispenser system, comprising: a housing (12) having a first side (at 12), and a second side (rear/bottom wall opposite 12) opposing the first side (at 12) (see Fig. 1), the housing (12) including: a horizontal opening (near 11) extending from a first end (left/right side) to a second end (left/right side) of the first side (at 12) of the housing (12), and a hinged cover (13) disposed on the second side (rear/bottom wall opposite 12) of the housing (12), the hinged cover (13) being configured to be in an opened or closed state (see Fig. 1); and a box (14) having a width that is slightly less than a width of the housing (12) (see Fig. 1), the box (14) being configured to be inserted into or removed from the housing (12) and including: a plurality of tissue papers (11) configured to be individually removed from the box (14) (see Fig. 1), and a horizontal opening (see dash lines of inner opening in Fig. 1) extending from a first end (left/right side) to a second end (left/right side) of the box (14) and configured to be in alignment with the horizontal opening (near 11) of the housing (12) (see Figs. 1 and 2).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Behnke et al. (US 2004/0169047 – hereinafter Behnke).
Re Claim 2:
Coleman discloses the device of claim 1, but fails to teach wherein the plurality of tissue papers are waxed bakery tissue papers.  

Behnke teaches a plurality of tissue papers are waxed bakery tissue papers (see paragraph [0010 and 0024]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman with that of Behnke to provide an alternative paper product for dispensing purposes as known within the art. 

Further Re Claim 3:
Coleman discloses wherein the box (14) is insertable into and removable from the housing (12) when the hinged cover (13) is in the opened state (see Fig. 1).  

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Behnke and further in view of Stephanie Lang (US 2020/0262638 – hereinafter Stephanie).
Re Claim 4:
Coleman in view of Behnke discloses the device of claim 3, but fails to specifically teach wherein the hinged cover is configured to be locked when in the closed state.  

Lang further in view teaches wherein a hinged cover (119) is configured to be locked (at 180) when in a closed state (see Figs. 1 and 3 and paragraph [0026]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman in view of Behnke with that of Lang to secure the contents of a container against unwanted access.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Behnke and Lang and further in view of Montgomery R. Wilt (US 2007/0283490 – hereinafter Wilt).
Re Claim 5:
Coleman in view of Behnke and Lang discloses the device of claim 4 and including in a state in which the box (14) is inserted into the housing (12) with the horizontal opening (see dash lines of inner opening in Fig. 1) of the box being in alignment with the horizontal opening (near 11) of the housing (see Coleman Fig. 1), but fails to teach wherein the housing and the box are configured to be installed adjacent to or on an interior side of a restroom door. 

Wilt further in view teaches wherein a housing and (product) is configured to be installed adjacent to or on an interior side of a restroom door (20) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman in view of Behnke and Lang with that of Wilt to provide a dispensing device in a convenient location for optimal usage.

Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Lang.
Re Claims 6 and 7:
Coleman discloses the device of claim 1, but fails to teach at least two horizontal openings being spaced apart in a stacked configuration and extending from the first end to the second end of the first side of the housing, and at least two boxes being insertable into and removable from the at least two horizontal openings when the hinged cover is in an opened state.  

Lang teaches at least two horizontal openings (at 112, at 116) being spaced apart in a stacked configuration and extending from a first end (near 140) to a second end (opposite rear side of the side 140) of the first side of a housing (see Fig. 2), and at least two (products) being insertable into and removable from the at least two horizontal openings when a hinged cover is in an opened state (see Fig. 2).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman with that of Lang to increase the capacity of a dispensing device.  Examiner notes that combination would be capable of providing two boxes in alignment by way of using the corresponding parts (Coleman’s box) in a predictable manner (duplication) without additional inventive skill. 

Claim(s) 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coleman in view of Behnke, Lang,  and Wilt and further in view of Carlson et al. (US 2013/0200093 – hereinafter Carlson).
Re Claims 8 and 9:
Coleman in view of Behnke, Lang, and Wilt discloses the device of claim 5, but fails to teach wherein a quantity of the plurality of tissue papers is about one-thousand tissue papers.  

Carlson further in view teaches wherein a quantity of the plurality of tissue papers is about one-thousand tissue papers (see paragraph [0074]).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman in view of Behnke, Lang, and Wilt with that of Carlson to optimize the dispensing capacity of a device of ra particular usage.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Wilt.
Re Claim 10:
Carlson discloses the device of claim 1, but fails to teach an antibacterial dispenser space disposed beneath the housing.  

Wilt teaches an antibacterial dispenser space (16) disposed beneath a housing (14) (see Fig. 1).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman with that of Wilt to provide an area for disposal of used sheets to maintain a hygienic environment.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carlson in view of Christopher M. Bechyne (US 2014/0174963 – hereinafter Bechyne).
Re Claim 11:
Carlson discloses the device of claim 1, but fails to specifically teach wherein the plurality of tissue papers are stacked upon each other such that the box is eliminated.

Bechyne teaches wherein a plurality of tissue papers (50) are stacked upon each other such that a box is eliminated (see Fig. 7A).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to have been motivated to combine the teachings of Coleman with that of Bechyne to reduce the parts used for a device and by design choice as known to one of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELVIN L RANDALL, JR. whose telephone number is (571)270-5373. The examiner can normally be reached M-F: 9:00 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on 571-272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/K.L.R/Examiner, Art Unit 3651